Citation Nr: 0105310
Decision Date: 02/21/01	Archive Date: 04/17/01

Citation Nr: 0022672	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-14 283	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


FINDINGS OF FACT

Following an award of past-due benefits, the Department of 
Veterans Affairs (VA) regional office (RO) referred this case 
to the Board of Veterans' Appeals (Board) for a decision on 
whether the attorney was eligible under 38 U.S.C.A. § 5904(d) 
(West Supp. 1999) for payment of a fee from the past-due 
benefits.  The Board promulgated a decision on August 15, 
2000.



CONCLUSIONS OF LAW

1.  To ensure that the veteran and intervenor are not denied 
due process, the Board decision dated August 15, 2000 is 
vacated.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.904 (1999).

2.  The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1999 rating action, the RO granted service 
connection for the veteran's reopened claim as to vertigo due 
to an inner ear dysfunction and assigned a 30 percent 
disability rating, effective July 13, 1998.  The veteran 
appealed.

By a May 31, 2000 rating action, the RO found that the 
service connected hearing loss of the left ear would be 
evaluated with the service connected vertigo/dizziness due to 
inner dysfunction with tinnitus and increased the combined 40 
percent evaluation to 100 percent, effective July 13, 1998.  

In June 2000 the RO told the veteran that the record 
contained an attorney fee agreement which provided for the 
payment of attorney fees by VA directly from past-due 
benefits.  The maximum amount of past-due benefits resulting 
from the award had been computed as $37,103.33.  Twenty 
percent of the maximum amount of the past-due benefits is 
$7,420.67.  The veteran was told that the maximum amount had 
been withheld and the records were being transferred to the 
Board for a determination of eligibility for payment of 
attorney fees from any past-due benefits.  Applicable law and 
regulations were provided as well.  Shortly thereafter, the 
matter was transferred to the Board.

On August 15, 2000, the Board issued a decision which denied 
eligibility for payment of attorney fees.  

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(Court) held that 

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Slip op. at 4.

Consequently, it vacated the Board of Veterans' Appeals 
(Board) decision concerning the attorney's eligibility for 
payment of attorney fees withheld by the Secretary from past-
due benefits for want of original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d), and remanded the matter to the 
Board with directions to dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the regional 
office (RO).

For reasons discussed below, the Board must vacate the 
Board's August 15, 2000, decision and dismiss the matter 
currently before it.

VACATUR

The Board may vacate an appellate decision when a veteran or 
intervenor is denied due process of law.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. §§ 20.904 (1999).  
Failure to afford the veteran or intervenor initial RO review 
constitutes a denial of due process of law.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 1991 & West Supp. 1999); 38 C.F.R. 
§§ 20.904, 20.101, 20.1304(c) (1999).  Under Scates, the 
matter currently before the Board must first be addressed by 
the RO in accordance with the normal adjudication procedures 
and cannot be the subject of sua sponte or other original 
jurisdiction.  Accordingly, the decision promulgated on 
August 15, 2000 is vacated in its entirety.

DISMISSAL

Additionally, because this case is the same type of case as 
Scates, the Board must dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO for want 
of original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The August 15, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 




Citation Nr: 0022672	
Decision Date: 08/25/00    Archive Date: 09/01/00

DOCKET NO.  00-14 283	)	DATE
	)
	)


THE ISSUE

Eligibility for payment of attorney fees resulting from past-
due benefits.


ATTORNEY FOR THE BOARD

C. Crawford, Counsel


FINDINGS OF FACT

Following an award of past-due benefits, the Department of 
Veterans Affairs (VA) regional office (RO) referred this case 
to the Board of Veterans' Appeals (Board) for a decision on 
whether the attorney was eligible under 38 U.S.C.A. § 5904(d) 
(West Supp. 1999) for payment of a fee from the past-due 
benefits.  The Board promulgated a decision on August 15, 
2000.



CONCLUSIONS OF LAW

1.  To ensure that the veteran and intervenor are not denied 
due process, the Board decision dated August 15, 2000 is 
vacated.  38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.904 (1999).

2.  The Board has no original jurisdiction to adjudicate the 
issue of eligibility or entitlement for attorney fees under 
direct payment contingency-fee agreements.  38 U.S.C.A. 
§§ 5904(d), 7104(a) (West Supp. 1999); Scates v. Gober, No. 
97-875 (U.S. Vet. App. August 14, 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In a June 1999 rating action, the RO granted service 
connection for the veteran's reopened claim as to vertigo due 
to an inner ear dysfunction and assigned a 30 percent 
disability rating, effective July 13, 1998.  The veteran 
appealed.

By a May 31, 2000 rating action, the RO found that the 
service connected hearing loss of the left ear would be 
evaluated with the service connected vertigo/dizziness due to 
inner dysfunction with tinnitus and increased the combined 40 
percent evaluation to 100 percent, effective July 13, 1998.  

In June 2000 the RO told the veteran that the record 
contained an attorney fee agreement which provided for the 
payment of attorney fees by VA directly from past-due 
benefits.  The maximum amount of past-due benefits resulting 
from the award had been computed as $37,103.33.  Twenty 
percent of the maximum amount of the past-due benefits is 
$7,420.67.  The veteran was told that the maximum amount had 
been withheld and the records were being transferred to the 
Board for a determination of eligibility for payment of 
attorney fees from any past-due benefits.  Applicable law and 
regulations were provided as well.  Shortly thereafter, the 
matter was transferred to the Board.

On August 15, 2000, the Board issued a decision which denied 
eligibility for payment of attorney fees.  

In Scates v. Gober, No. 97-875 (U.S. Vet. App. August 14, 
2000), the United States Court of Appeals for Veterans Claims 
(Court) held that 

all issues involving entitlement or 
eligibility for attorney fees under 
direct-payment contingency-fee 
agreements, as contrasted with the issues 
of reasonableness and excessiveness, must 
first be addressed by the RO in 
accordance with the normal adjudication 
procedures and cannot be the subject of 
sua sponte or other original (on motion) 
[Board of Veterans' Appeals] review.  
Slip op. at 4.

Consequently, it vacated the Board of Veterans' Appeals 
(Board) decision concerning the attorney's eligibility for 
payment of attorney fees withheld by the Secretary from past-
due benefits for want of original jurisdiction to decide 
eligibility for direct payment of a withheld contingency fee 
under 38 U.S.C.A. § 5904(d), and remanded the matter to the 
Board with directions to dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the regional 
office (RO).

For reasons discussed below, the Board must vacate the 
Board's August 15, 2000, decision and dismiss the matter 
currently before it.

VACATUR

The Board may vacate an appellate decision when a veteran or 
intervenor is denied due process of law.  38 U.S.C.A. 
§ 7104(a) (West Supp. 1999); 38 C.F.R. §§ 20.904 (1999).  
Failure to afford the veteran or intervenor initial RO review 
constitutes a denial of due process of law.  38 U.S.C.A. 
§§ 7104(a), 7105 (West 1991 & West Supp. 1999); 38 C.F.R. 
§§ 20.904, 20.101, 20.1304(c) (1999).  Under Scates, the 
matter currently before the Board must first be addressed by 
the RO in accordance with the normal adjudication procedures 
and cannot be the subject of sua sponte or other original 
jurisdiction.  Accordingly, the decision promulgated on 
August 15, 2000 is vacated in its entirety.

DISMISSAL

Additionally, because this case is the same type of case as 
Scates, the Board must dismiss the matter of direct-payment 
fee eligibility as referred to the Board by the RO for want 
of original jurisdiction to decide eligibility for direct 
payment of a withheld contingency fee under 38 U.S.C.A. § 
5904(d).  The matter before the Board is therefore dismissed.


ORDER

The August 15, 2000, decision of the Board is vacated.

The matter before the Board is dismissed.



		
	V. L. Jordan
Member, Board of Veterans' Appeals

 


